Citation Nr: 0418399
Decision Date: 04/29/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-24 318	)	DATE APR 29 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disability, secondary to service-connected left knee disability.  

2.  Entitlement to service connection for a low back disability, secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from November 1952 to September 1954.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of an October 2002 rating action by the Department of Veterans Affairs (VA) Regional Office located in Des Moines, Iowa (RO).                   

The Board notes that the issue of entitlement to service connection for a left knee disability was originally developed for appellate review; however, service connection for degenerative changes of the left knee was ultimately granted by the RO in a January 2004 rating action.  Therefore, this issue is no longer before the Board.  

The issue of entitlement to service connection for a low back disability, secondary to service-connected left knee disability, will be discussed in the remand portion of this decision; the issue is remanded to the RO via the Appeals Management Center in Washington D.C.  


FINDING OF FACT

The appellant does not have a right knee disability that is causally related to or worsened by his service-connected left knee disability.


CONCLUSION OF LAW

A right knee disability is not proximately due to or the result of service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).


 REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations implementing the VCAA are applicable to the appellants claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

By an October 2002 rating action, the RO denied the appellants claim for entitlement to service connection for a right knee disability, secondary to service-connected left knee disability.  Only after that rating action was promulgated did the RO provide notice to the claimant regarding the duty to notify him of the evidence he must provide, and the evidence that VA would obtain on his behalf.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  However, the Board observes that there is no indication that there is additional evidence that has not been obtained and that would be pertinent to the present claim.  In addition, the appellant has been afforded the opportunity to present evidence and argument in support of the claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the appellant has also been provided notice regarding the type of evidence needed to establish service connection for a right knee disability, secondary to service-connected left knee disability.  

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 C.F.R. § 3.159(c).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this regard, the Board notes that in November 2003, the appellant underwent a VA examination which was pertinent to his secondary service connection claim and included a medical opinion relevant to the question of whether his right knee disability was proximately due to or the result of his service-connected left knee disability.  The Board further observes that in this case, there is no outstanding evidence to be obtained, either by VA or the appellant.  Consequently, the Board finds that VA did not have a duty to assist that was unmet.  The Board also finds that, in light of the above, the facts relevant to this appeal have been fully developed and there is no further action to be undertaken to comply with the provisions of the regulations implementing the VCAA.

In this case, the appellant has been provided notice regarding the type of evidence needed to establish service connection on a secondary basis, and has been provided assistance in obtaining the evidence.  Thus, the Board finds that no additional notice or duty to assist is required under the provisions of 38 C.F.R. § 3.159.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In the instant case, the appellant contends that due to his service-connected left knee disability, he places more stress on his right knee and favors it for bearing weight, which has caused him to develop a right knee disability.  In this regard, the Board notes that by a January 2004 rating action, the RO granted the appellants claim for service connection for degenerative changes of the left knee.       

In November 2003, the appellant underwent a VA examination.  At that time, he stated that during service he injured his left knee.  The appellant indicated that he had bilateral knee pain and catching of the left knee.  He further noted that he also had effusions in the past, and give-way of both knees.  The examining physician stated that x-rays of the appellants knees showed osteoarthritic changes of bilateral knees, with signs of old trauma to both proximal tibia and fibula, bilaterally.  Following the physical examination, the pertinent diagnosis was degenerative changes, bilateral knees.  The examiner stated that the greatest risk factor for the degenerative changes currently present in the appellants knee was his morbid obesity, and that therefore, it had to be considered at least as likely as not that the degenerative changes of the appellants right knee were a consequence of his obesity.  The examiner further opined that it was less likely as not that the changes of the appellants right knee were a consequence of the left knee since there was no support in the research of orthopedic literature showing degenerative changes of one joint due to contralateral disease.  

In light of the above, the Board recognizes that the evidence of record shows that the appellant has currently been diagnosed with a right knee disability, diagnosed as degenerative changes of the right knee.  However, while the medical evidence of record shows that the appellant currently has a right knee disability, the medical evidence does not show that his right knee disability was caused or made worse by his service-connected left knee disability.  As stated above, in the appellants November 2003 VA examination, the examiner reported that it had to be considered at least as likely as not that the degenerative changes of the appellants right knee were a consequence of his obesity.  In addition, the examiner further opined that it was less likely as not that the changes of the appellants right knee were a consequence of the left knee since there was no support in the research of orthopedic literature showing degenerative changes of one joint due to contralateral disease.       

Indeed, the only evidence of record supporting the appellants claim is his own opinion, as indicated in several lay submissions.  However, the United States Court of Appeals for Veterans Claims (Court) has held that lay persons, such as the appellant, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the appellant is not a physician, he is not competent to make a determination that his right knee disability, currently diagnosed as degenerative changes of the right knee, is related to his service-connected left knee disability.  Espiritu, 2 Vet. App. at 492, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, as there is no evidence showing that the appellants right knee disability, currently diagnosed as degenerative changes of the right knee, was caused or made worse by his service-connected left knee disability, the Board finds that the preponderance of the evidence is against the appellants claim for service connection for a right knee disability, secondary to service-connected left knee disability.  Accordingly, service connection for this disability must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellants claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Entitlement to service connection for a right knee disability, secondary to service-connected left knee disability, is denied.  




REMAND

In this case, the appellant contends that because he favors one leg over the other due to knee pain, stiffness, and decreased mobility, he has developed low back problems.  Specifically, the appellant maintains that due to his service-connected left knee disability, he has developed a low back disability.  

The evidence of record includes a private medical statement from D.W.F., B.S., D.C., dated in July 2002.  In the July 2002 statement, Dr. F. indicated that the appellant had been a patient of his since 1984.  Dr. F. reported that lately, the appellant had been having more problems with his knees, which affected his gate and which in turn caused his spinal instability.  Thus, it was Dr. F.s opinion that the appellants spinal problems were made worse from his bad knees.  

In November 2003, the appellant underwent a VA examination.  At that time, he had x-rays taken of his lumbar spine which were interpreted as showing mild to moderate degenerative changes, with disk space narrowing at L4-5.  Following the physical examination and a review of the appellants x-rays, the examiner diagnosed the appellant with degenerative changes of the lumbar spine.  The examiner opined that it was at least as likely as not that the appellants degenerative changes of the lumbar spine were a consequence of the appellants morbid obesity rather than any relationship to potential military injuries.  

In light of the above, the Board notes that although Dr. F., in his July 2002 statement, opined that the appellants spinal problems were made worse from his bad knees, nevertheless, he did not specifically address the pertinent question in this case, which is whether the appellants service-connected left knee disability, alone and apart from his nonservice-connected right knee disability, caused or made worse his low back disability.  Similarly, while the examiner from the appellants November 2003 VA examination opined that it was at least as likely as not that the appellants degenerative changes of the lumbar spine were a consequence of his morbid obesity rather than any relationship to potential military injuries, the examiner did not address the aforementioned pertinent question in this case.  Therefore, in light of the above, the Board is of the opinion that another VA examination, as specified in greater detail below, should be performed in order to determine that nature and etiology of any current low back disability.  

Accordingly, this case is remanded to the RO for the following actions: 

1.  The RO must review the claims folder and ensure that all VCAA notice and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The appellant should be specifically told of the information or evidence he needs to submit to substantiate his claim and what evidence VA will obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this regard, the RO should specifically request that the appellant identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for a low back disability.  With any necessary authorization from the appellant, the RO should attempt to obtain copies of pertinent treatment records identified by the appellant in response to this request, which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The appellant and his representative must then be given an opportunity to respond.

2.  After any additional evidence has been obtained and added to the record, the RO should make arrangements with the appropriate VA medical facility for the appellant to be afforded a comprehensive VA orthopedic examination to determine the nature and etiology of any low back disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is specifically requested to review the July 2002 private medical statement from Dr. D.W.F., and Dr. F.s associated treatment medical records, from February 1984 to March 2002.  The examiner is also requested to review the private medical records from the Mitchell County Regional Health Center, from February to March 2003, which show treatment for the appellants acute low back pain, and the November 2003 VA examination report.  

All necessary special studies or tests are to be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner should render an opinion as to whether any currently diagnosed low back disability, to specifically include degenerative changes of the lumbar spine, was either caused or made worse by the appellants service-connected left knee disability.  In addressing this question, it should be pointed out that the examiner should not consider the appellants nonservice-connected right knee disability, and any possible relationship that exists between the appellants nonservice-connected right knee disability and his low back disability.  If no disability is found, or no link to the appellants service-connected left knee disability, such findings and conclusions should be affirmatively stated, and a complete rationale for any opinion expressed should be included in the examination report.  The report prepared should be typed.  
 3.  The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the appellant does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO should review the claims file and take all other proper measures to ensure full and complete compliance with the duty-to-notify and duty-to-assist provisions of the VCAA.  The RO should also ensure that the VA examination report addresses all actions requested.  If it does not, it must be returned to the examiner for corrective action.

5.  The RO should then review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the appellant and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 72 YEARS OF AGE.  Hence, this claim must be afforded expeditious treatment by the RO.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, §  302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.     



	                     ______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

